Citation Nr: 0730920	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for an anxiety and 
sleep disability.  

4.  Entitlement to service connection for a dental 
disability.  

5.  Entitlement to service connection for arthritis of 
multiple joints.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
myasthenia gravis (MG).  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability.  

8.  Entitlement to an increased evaluation for status post 
arthroscopic surgery of the right knee, currently rated as 10 
percent disabling. 

9.  Entitlement to an increased evaluation for right shoulder 
bursitis with mild impingement, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran testified before the undersigned Veteran Law 
Judge at a travel Board hearing in May 2007.  A transcript of 
the hearing has been associated with the claims file.  He 
waived initial AOJ consideration of additional evidence 
submitted at the hearing.  

The issues of entitlement to service connection for a right 
foot disability, a sinus disability, an anxiety and sleep 
disability, a dental disability, and arthritis of multiple 
joints, and for the issue regarding an increased evaluation 
for status post arthroscopic surgery of the right knee, and 
for right shoulder bursitis with mild impingement, and as to 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By March 1998 rating decision, the RO denied service 
connection for MG; the veteran was notified of that decision 
that month, and he did not initiate an appeal within one year 
thereafter.

2.  Evidence received since the March 1998 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  No new and material evidence has been received to warrant 
reopening of the issue of entitlement to service connection 
for MG.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in July 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The July 2005 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in October 2005 and 
August 2005.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Criteria & Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]  The veteran filed his application to reopen 
the claim in June 2001.  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

By March 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for MG.  The 
evidence at that time consisted of the service medical 
records that do not reflect MG; post service records from 
R.T. Wall, M.D., 


dated from April 1997 to August 1997, reflecting that MG was 
first diagnosed in 1997 as well as a written statement from 
M. Galus, M.D. dated in December 1997 indicating that the 
veteran was diagnosed with MG that year and that it would be 
difficult to state when exactly the disease had its onset.  
The veteran did not appeal the March 1998 rating decision, 
and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The Board must review all of the potentially relevant 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in March 1998.  The additional potentially relevant evidence 
consists of copies of the service medical records duplicative 
of service medical records already of record, records from L. 
E. H., M.D., dated from January 1999 to September 2000, 
showing treatment for MG but not information regarding 
etiology or time of onset, and VA medical notations 
mentioning MG to include a December 2002 VA progress note 
reflecting a history of MG in remission.  After careful 
consideration of this evidence, the Board finds that it is 
not new and material as it does not contribute to a more 
complete disability picture.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  It is in part duplicative of 
evidence already of record and otherwise provides no 
information, new or otherwise, regarding the origins of the 
veteran's MG.  See Id.

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.


ORDER

No new and material evidence having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for MG is denied.




REMAND

A remand is necessary in this case in order to ensure that 
certain procedural action be taken and so that further 
development be accomplished in connection with the issues 
being remanded.

Initially, the veteran was not apprised of disability ratings 
and effective dates as applicable and as mandated by the 
Court in Dingess/Hartman.  The RO must send the veteran an 
amended VCAA notice that includes the foregoing information.

Additionally, the AOJ must inquire of the veteran regarding 
where he underwent brain surgery in about December 2006.  See 
Transcript at 11 (2007).  After securing a release, if 
necessary, the AOJ should secure the records associated with 
the brain surgery.

The AOJ should associate with the claims file, all Charleston 
VA Medical Center (VAMC) clinical records dated from May 2005 
to the present.

In regard to the evaluation of the veteran's service-
connected status post arthroscopic surgery of the right knee 
and right shoulder bursitis with mild impingement, the Board 
finds that there is insufficient evidence in the record to 
make a determination.  Therefore, the veteran should undergo 
VA examination.  

In regard to service connection for sinusitis, the Board 
notes that the June 1972 service entrance examination report 
shows that the sinuses were normal.  A June 1973 treatment 
record reflects complaints of rhinorrhea.  In May 1974, 
complaints including nasal discharge were attributed to an 
upper respiratory infection.  In June 1974, the assessment 
was allergic rhinitis.  Records, dated in June 1975, note hay 
fever.  A two-year history of seasonal allergic rhinitis was 
noted, with no history of symptoms prior to service in 
Germany.  A September 1975 examination report shows that the 
sinuses were normal.  

A January 1981 examination report shows that the nose and 
sinuses were normal.  An April 1983 record attributes a 
stuffy runny nose to an upper respiratory infection.  A 
December 1984 examination report shows that the sinuses were 
normal.  A December 1986 treatment record reflects complaints 
of headache and sinus congestion with an assessment of 
influenza.  A January 1987 treatment record shows an 
assessment of influenza/sinusitis.  A July 1987 record of 
treatment reflects complaints of nasal and sinus congestion 
for two weeks.  The symptoms were noted to increase inside 
buildings rather than outside.  The assessment was allergic 
rhinitis.  A May 1989 record reflects complaints of possible 
allergy, with symptoms of watery eyes, runny nose, and 
sneezing.  The assessment was allergic rhinitis.  A June 1988 
record reflects complaints, to include a sore throat and 
nasal congestion.  The assessment was probable viral 
gastroenteritis.  An August 1989 examination report shows 
that the nose and sinuses were normal.  

Complaints, to include nasal congestion, in January 1990 were 
attributed to the flu.  
A February 1992 record notes complaints of a runny nose, and 
sinus pressure below the right eye.  The assessment was 
dehydration.  The May 1993 separation examination report 
shows that the nose and sinuses were normal.  

VA treatment records, dated in February 1995, show an 
assessment of sinusitis.  An April 1995 record shows an 
impression of probable allergic rhinitis.  The impression of 
an August 1995 VA x-ray examination of the sinuses was 
paranasal sinuses well developed, well aerated, and free of 
chronic or acute disease.  The Board notes that service 
connection for reactive airway disease was established in a 
September 1995 rating decision.  

A January 2000 private record notes allergic sinusitis.  A 
February 2001 VA treatment record notes no sinus drainage.  
There is insufficient evidence to determine whether sinusitis 
is related to service.  

As for an anxiety/sleep disorder, the Board notes that the 
June 1972 service entrance examination report shows that 
psychiatric examination was normal, as do examination 
reports, dated in May 1974 and January 1981.  On the 
accompanying medical history, he denied having or having had 
frequent trouble sleeping, depression or excessive worry and 
nervous trouble of any sort.  

A July 1981 treatment record reflects complaints of being 
nervous, and it was noted that he did not take any medication 
for nervousness.  An August 1987 treatment record reflects 
complaints of pain in the lungs and difficulty sleeping.  The 
assessment was exercise-induced asthma.  A December 1987 
record notes complaints of a sore throat, earache, congestion 
and difficulty sleeping.  The assessment was upper 
respiratory infection.  Records, dated in April 1988, reflect 
complaints of exhaustion.  Depression and fatigue of an 
unknown etiology were noted.  The examiner noted that suicide 
had been discussed but that none was contemplated.  The 
assessments included rule out hidden depression.  

An August 1989 examination report shows that psychiatric 
examination was normal.  On the accompanying medical history, 
he indicated that he had nervous trouble.  In February 1991, 
symptoms, to include difficulty sleeping, were attributed to 
a viral syndrome.  The May 1993 separation examination report 
shows that psychiatric examination was normal.  On the 
accompanying medical history, he indicated that he had 
nervous trouble.  

A May 1995 record reflects complaint of chronic insomnia and 
increased stress.  The impression was anxiety/depression.  A 
May 2000 VA treatment record notes generalized anxiety 
disorder and impulse control disorder.  The assessment was 
remittent anxiety and improved anger control.  An October 
2000 VA treatment record shows generalized anxiety disorder.  
The examiner noted that it was rated as normoanxiety in the 
face of current stressors.  Stressors were noted to include 
situational stress, financial stress, and marital tension; 
insomnia was noted.  A March 2001 VA treatment record notes 
generalized anxiety disorder, and mild situational anxiety 
was noted in April 2001.  A June 2001 record notes no 
depressive state and that anxiety had become more manageable.  
There is insufficient evidence upon which to base a 
determination as to whether an anxiety or sleep disorder is 
related to service.  

The veteran also seeks service connection for a dental 
disorder.  The Board notes that service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active service, including 
dental disability resulting from trauma.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.381 
(2007).  Service records reflect that the veteran underwent 
extensive dental treatment during service, with notation of 
bone loss.  At separation in May 1993, periodontal disease 
was noted.  A September 1995 VA treatment record reflects the 
veteran was to undergo dental surgery.  At the hearing before 
the undersigned Veterans Law Judge, the veteran provided 
testimony that indicates there he has undergone current VA 
dental treatment.  These records have not been associated 
with the claims file and further development is necessary.  

In correspondence received in September 2004, the veteran 
asserted he had arthritis of the joints as a result of 
weather and physical wear and tear on the joints during 
service.  The Board notes that in a VA Form 9, received in 
July 2003, the veteran stated that the claim of arthritis 
referred specifically to the service-connected arthritis in 
the shoulder and right knee.  In that regard, the Board notes 
that the veteran is receiving disability compensation for his 
right knee and shoulder, and the evaluation of both of those 
disabilities is the subject of this remand.  The Board notes 
that at the hearing before the undersigned Veterans Law 
Judge, the veteran stated that he had arthritis in his wrist 
and spine related to service.  Transcript at 9 (2007).  

The Board notes that the June 1972 service entrance 
examination report shows that the upper and lower 
extremities, and spine and musculoskeletal system were 
normal.  A May 1974 report of examination shows that the 
upper and lower extremities, and spine and musculoskeletal 
system were normal.  A July 1972 record notes a slight 
tenderness in the right thumb.  A September 1975 examination 
report shows that the upper and lower extremities, and spine 
and musculoskeletal system were normal.  A January 1981 
examination report shows that the upper and lower 
extremities, and spine and musculoskeletal system were 
normal.  On the accompanying medical history, he denied 
having or having had arthritis.  

An August 1983 record reflects complaints of pain in the 
right thumb and 5th finger.  The assessment was moderate 
arthritis.  A December 1984 examination report shows that the 
upper and lower extremities, and spine and musculoskeletal 
system were normal.  An August 1989 examination report shows 
that the upper and lower extremities, and spine and 
musculoskeletal system were normal.  On the accompanying 
medical history, he denied having or having had arthritis.  

The May 1993 separation examination report shows that the 
upper and lower extremities, and spine and musculoskeletal 
system were normal.  On the accompanying medical history, he 
denied having or having had swollen or painful joints, and 
arthritis.  

In an August 2001 statement in support of the claim, the 
veteran asserted that arthritis had spread to his elbows and 
lower back.  An August 2001 VA treatment record shows an 
assessment of left elbow pain.  A January 2004 record notes 
probable mechanical low back pain.  A January 2004 VA x-ray 
examination report of the lumbar spine shows an impression of 
degenerative spondylosis.  A January 2000 private record 
notes reflects complaints of cramps in both legs, and the 
assessments included degenerative joint disease.  The Board 
finds that further development necessary in order to decide 
the claim.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the veteran an 
amended VCAA notice that apprises him of 
disability ratings and effective dates as 
applicable and as mandated by the Court in 
Dingess/Hartman.  

2.  The AOJ should request information 
from the veteran regarding where he 
underwent brain surgery in or around 
December 2006; after securing a release 
from the veteran, if necessary, the AOJ 
should obtain the identified medical 
records. 

3.  The AOJ should associate with the 
claims file all Charleston VAMC clinical 
records dated from May 2005 to the 
present.

4.  The AOJ should schedule a VA medical 
examination to assess the current severity 
of the veteran's service-connected status 
post arthroscopic surgery of the right 
knee and right shoulder bursitis with mild 
impingement.  Range of motion measurements 
should be provided.  All symptoms should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service- 
connected disabilities.  The examiner 
should be requested to provide an opinion 
as to the extent that right knee and/or 
right shoulder pain limit the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the knee and right 
shoulder exhibit weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect 
of the right knee disability and the right 
shoulder disability on range of motion.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

5.  The AOJ should schedule the veteran 
for a VA examination in to determine the 
nature and etiology of any sinus-related 
disorder.  The claims file should be made 
available for review in conjunction with 
the examination.  The examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
respond to the following:   Is it at least 
as likely as not that any sinus-related 
disorder, to include sinusitis, is related 
to any in-service manifestations or 
otherwise related to active service?  A 
complete rationale should accompany any 
opinion provided.  

6.  The AOJ should schedule the veteran 
for a VA examination in to determine the 
nature and etiology of any anxiety or 
sleep disorder.  The claims file should be 
made available for review in conjunction 
with the examination.  The examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner respond to the following:   Is it 
at least as likely as not that any anxiety 
or sleep disorder, to include generalized 
anxiety disorder or insomnia is related to 
any in-service manifestations or otherwise 
related to active service?  A complete 
rationale should accompany any opinion 
provided.  

7.  The AOJ should obtain any pertinent VA 
dental records that have not been 
associated with the claims file.  Any 
records obtained in that regard should be 
associated with the claims file.  

8.  The AOJ should schedule the veteran 
for a VA dental examination.  The examiner 
should review the service dental records 
along with any post service dental 
records.  The examiner should identify all 
abnormal dental defects or diseases shown 
in service, and the nature of all dental 
treatment in service.  The examiner should 
indicate whether or not there is any 
current dental defect or disease and, if 
so, whether or not it is related to dental 
trauma in service.  A complete rationale 
for all opinions should be provided.

9.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


